Citation Nr: 0703774	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  05-18 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a skin disability, to 
include porphyria cutanea tarda (PCT), claimed as secondary 
to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1964, and from March 1967 to August 1970.  His 
service included a tour in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In May 2006, the veteran testified at a 
Board hearing before the undersigned at the RO.  A transcript 
of that hearing has been incorporated into the record.  


FINDINGS OF FACT

1.  The veteran is presumed to have been exposed to Agent 
Orange in Vietnam.  

2.  The veteran did not manifest complaints or findings 
referable to PCT in service or for many years thereafter.

3.  The veteran does not have a skin disability attributable 
to service.


CONCLUSION OF LAW

The veteran's skin disability, claimed as PCT, is not due to 
disease or injury that was incurred in or aggravated by 
service, nor may it be presumed to be the result of exposure 
to Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309(e) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the laws governing certain VA claims, 
to include redefining VA's duty-to-assist and notification 
obligations.  These changes have been codified, as amended, 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  In addition, regulations implementing the VCAA were 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the appellant filed a claim of entitlement to service 
connection for a skin disability in June 2003, and he 
received a VCAA notice letter in September 2003.  As this 
letter was prior to the January 2004 rating decision on 
appeal, the express requirements set out by the Court in 
Pelegrini have been satisfied.

VA has fulfilled its duty to notify the claimant in this 
case.  In the September 2003 letter, together with the May 
2005 statement of the case, the RO informed the claimant of 
the applicable laws and regulations, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board also notes that the September 
2003 letter explicitly notified the claimant of the need to 
submit any pertinent medical evidence in his possession.  See 
38 C.F.R. § 3.159(b)(1).  Thus, the Board finds that the 
notice required by the VCAA and implementing regulations was 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claim on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claim is being denied.  Therefore, any notice 
defect, to include degree of disability or effective date, is 
harmless error since no rating or effective date will be 
assigned.  Moreover, the appellant was provided with written 
notice of the elements regarding disability ratings and 
effective dates in March 2006.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the claimant in obtaining the evidence 
necessary to substantiate this claim, including obtaining the 
identified VA treatment records beginning in 2001.  Also on 
file are private hospital records from Memorial Hospital 
dated in 1995 that the veteran indicated would be pertinent 
to this claim.  The claimant was also provided with the 
opportunity to attend a hearing which he attended before the 
undersigned at the RO in May 2006.  In March 2006, the RO 
received a statement from the veteran stating that he had no 
additional information or evidence to give to VA to 
substantiate his claim and requested that his claim be 
decided as soon as possible.  He also noted that he had been 
receiving benefits from the Social Security Administration 
(SSA) since January 2006.  While it is unclear whether such 
benefits are disability benefits or retirement benefits, the 
Board finds that these records are not relevant to the 
veteran's present appeal.  This is based on the veteran's 
September 2003 statement that other than his private medical 
treatment in 1995 at Memorial Hospital, he received all his 
medical treatment from VA beginning in 2001, and the fact 
that this evidence is already on file.  Thus, as all 
pertinent medical evidence has already been obtained, no 
useful purpose would be served by further delaying a review 
of this appeal in order to obtain the veteran's SSA record.  
See Counts v. Brown, 6 Vet. App. 473 (1994).  The claimant 
has not indicated, and there is otherwise no indication that 
there exists, any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.    

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the claimant in the 
claim on appeal, and that adjudication of this claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the claimant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Facts

The veteran's service medical records show that he was 
treated for athlete's foot on one occasion in December 1962, 
and for urticaria and a swollen lip in August 1963.  His 
December 1963 separation examination report shows a normal 
clinical evaluation of the skin.

Private medical records show that the veteran was 
hospitalized in July 1995 due to an acute inferior myocardial 
infarction.  While hospitalized, he underwent a coronary 
artery bypass graft.  These records do not document skin 
problems.

In June 2001, the veteran underwent an Agent Orange Registry 
Examination.  Regarding his skin, the examination report 
notes that the skin of the veteran's forearms was easily 
traumatized and that the veteran got excoriations and 
bruising without any recognizable trauma.  This was noted to 
have started one year earlier.  The examiner relayed the 
veteran's belief that his skin rash had something to do with 
Agent Orange.  He diagnosed the veteran as having actinic 
skin changes.  

A September 2001 VA outpatient record shows that the veteran 
was being seen for the purpose of initiating primary care.  
His complaints included a skin rash on his arms for 
approximately one and a half years that produced scarring.  
Findings revealed scars on both dorsal forearms and a few 
scabs.  An impression was given of dermatitis with a question 
as to whether it was related to Agent Orange exposure.  The 
plan was to refer the veteran to a dermatology consult.  

During a November 2002 VA outpatient visit for leg cramps, 
the veteran was noted to have continual problems with skin 
sores on sun exposed areas of his arms that break down and 
weep.  He was assessed as having history of Agent Orange 
exposure and dermatitis, suspect PCT (porphyria cutanea 
tarda).  

The veteran reported to a VA dermatology clinic in March 2004 
complaining of a rash that has bothered him for the past five 
to six years.  He said he thought it may be secondary to 
Agent Orange exposure.  It is noted that a diagnosis of PCT 
had been suggested in the past and the veteran had a high 24-
urine porphyrin level in 2000.  He was assessed as having 
possible PCT, unknown etiology.  

In April 2004, the veteran was seen at a VA medical clinic 
for his skin problems.  He reported having the problem for 
the past five to six years.  He described having eruptions on 
the skin of his forearms which start out as erythematous 
papules and eventually go away leaving a white scar.  The 
veteran reported that the lesions were continuously present 
in some stage.  He was assessed as having PCT.  The 
uroporphyrins were noted to be weakly positive and suggestive 
of PCT.  The veteran's prescribed simvastatin and 
carbamazepine were both possible causes of PCT, although the 
veteran stated that he had skin eruptions long before he had 
been on either medication.  The physician still thought it 
was possible that these medications were contributing to the 
veteran's problem.  

A June 2004 VA dermatology clinic progress note states that 
the veteran had a diagnosis of PCT by borderline abnormal 
urine piphyrin test and clinical presentation.  Following a 
physical examination, the veteran was diagnosed as having 
"senile ecchymosis versus PCT:  at this time, favoring the 
former diagnosis after close review of recent labs and 
reference values along with reassessing the veteran."  

During a Board hearing in May 2006, the veteran testified 
that he had been detailed to spray herbicides four to six 
times during his tour in Vietnam.  He said that he wore a tee 
shirt when spraying and the rash affected his arms and had 
also affected his face.  He said there are no medical records 
that pertain to his skin disability from the time of his 1970 
service discharge to 1995.  He stated that in 1995, while 
being hospitalized for heart problems, a doctor had noticed 
his skin condition and wondered what it was.  The veteran 
also said that he went to a VA medical facility in 1995 for 
medication at which time tests were run due to Agent Orange.  
He said that he only received treatment for his skin problems 
from VA, and was told by VA personnel that the sun could 
likely be the cause.  He went on to state that he could not 
recall if he was told that the skin disease was likely 
related to sun exposure as opposed to herbicide exposure.

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
That any injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
PCT, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, acute or subacute peripheral 
neuropathy, and PCT shall have become manifest to a degree of 
10 percent or more within one year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.

As noted above, PCT is listed as a disease associated with 
exposure to a herbicide under 38 C.F.R. § 3.309(e).  While 
the possibility of the veteran having PCT has been raised by 
medical personnel in this case, the disease has never been 
established by the medical evidence.  In this regard, a 
November 2002 medical record shows that PCT was 
"suspected", and a March 2004 record notes that PCT was 
"possible".  There is also an April 2002 record stating 
that uroporphyrins were noted to be weakly positive and 
"suggestive" of PCT, and a June 2004 dermatology clinic 
note diagnosing the veteran as having "senile ecchymosis 
versus PCT:  at this time, favoring the former diagnosis 
after close review of recent labs and reference values along 
with reassessing the veteran."  

Nonetheless, even assuming arguendo that the veteran has an 
established diagnosis of PCT, this condition was not 
mentioned in the medical records until many years after 
service.  This is important because 38 C.F.R. 
§3.307(a)(6)(ii) requires that PCT must have become manifest 
to a degree of 10 percent or more within a year after the 
last date of exposure.  As to when PCT was first noted, the 
veteran testified that his skin disability was initially 
observed by a physician in 1995 while he was hospitalized for 
a heart condition and the physician wanted to know what it 
was.  However, the private hospitable records in 1995 do not 
document skin findings.  Moreover, the veteran's testimony is 
inconsistent with VA outpatient records in 2001 containing 
the veteran's report of having skin problems for one and a 
half years, and VA outpatient records in 2004 wherein the 
veteran reported a five to six year history of skin problems.  
In any event, even assuming for arguments sake that the 
condition was first noted in 1995, this was still many years 
after service.  Thus, as the evidence does not establish that 
the disability was manifest to a degree of 10 percent within 
one year following the veteran's last exposure to a 
herbicide, service connection on a presumptive basis due to 
herbicide exposure is not warranted.  See 38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309(e).

Furthermore, the record contains no competent medical 
evidence of PCT in service, or a relationship between the 
veteran's current skin condition and military service.  In 
this regard, service medical records show only that the 
veteran was treated on one occasion, in December 1962 for 
athlete's foot and once in August 1963 for urticaria and a 
swollen lip.  There is no evidence showing that the veteran 
presently has either chronic athlete's foot or chronic 
urticaria, nor is there a medical opinion relating his 
present skin disorder to service or to exposure to Agent 
Orange.  
Although postservice VA medical records document the 
veteran's belief of such a relationship, and in fact question 
whether there is a relationship, they are devoid of a medical 
opinion actually relating his present skin disorder to 
service, including exposure to Agent Orange.  

As noted above, the first medical notation of skin problems 
is found in VA medical records dated in 2001, over 30 years 
following the veteran's discharge from service. The absence 
of findings or a diagnosis of skin problems, to include PCT, 
for so many years following service is probative evidence 
against the veteran's claim on a direct basis.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  

Based on the foregoing, the preponderance of evidence is 
against a finding that the veteran's claimed skin disorder, 
to include PCT, is related to service on a direct basis, or 
on a presumptive basis due to exposure to Agent Orange.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not for application and the 
claim must be denied.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a skin disability, to 
include PCT, claimed as secondary to exposure to Agent 
Orange, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


